


114 S2422 : Fiscal Year 2016 Department of Veterans Affairs Seismic Safety and Construction Authorization Act
U.S. Senate
2016-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS2d Session
S. 2422
IN THE HOUSE OF REPRESENTATIVES

January 25, 2016
Referred to the Committee on Veterans' Affairs

AN ACT
To authorize the Secretary of Veterans Affairs to carry out certain major medical facility projects for which appropriations are being made for fiscal year 2016.


1.Short titleThis Act may be cited as the Fiscal Year 2016 Department of Veterans Affairs Seismic Safety and Construction Authorization Act. 2.Authorization of certain major medical facility projects of the Department of Veterans Affairs (a)FindingsCongress finds the following:
(1)The Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2016, which was passed by the Senate on November 10, 2015, without a single vote cast against the bill, and the Consolidated Appropriations Act, 2016 include the following amounts to be appropriated to the Department of Veterans Affairs: (A)$35,000,000 to make seismic corrections to Building 208 at the West Los Angeles Medical Center of the Department in Los Angeles, California, which, according to the Department, is a building that is designated as having an exceptionally high risk of sustaining substantial damage or collapsing during an earthquake.
(B)$158,000,000 to provide for the construction of a new research building, site work, and demolition at the San Francisco Veterans Affairs Medical Center. (C)$161,000,000 to replace Building 133 with a new community living center at the Long Beach Veterans Affairs Medical Center, which, according to the Department, is a building that is designated as having an extremely high risk of sustaining major damage during an earthquake.
(D)$468,800,000 for construction projects that are critical to the Department for ensuring health care access and safety at medical facilities in Louisville, Kentucky, Jefferson Barracks in St. Louis, Missouri, Perry Point, Maryland, American Lake, Washington, Alameda, California, and Livermore, California. (2)The Department is unable to obligate or expend the amounts described in paragraph (1), other than for construction design, because the Department lacks an explicit authorization by an Act of Congress pursuant to section 8104(a)(2) of title 38, United States Code, to carry out the major medical facility projects described in such paragraph.
(3)Among the major medical facility projects described in paragraph (1), three are critical seismic safety projects in California. (4)Every day that the critical seismic safety projects described in paragraph (3) are delayed increases the risk of a life-threatening building failure in the case of a major seismic event.
(5)According to the United States Geological Survey— (A)California has more than a 99 percent chance of experiencing an earthquake of magnitude 6.7 or greater in the next 30 years;
(B)even earthquakes of less severity than magnitude 6.7 can cause life threatening damage to seismically unsafe buildings; and (C)in California, earthquakes of magnitude 6.0 or greater occur on average once every 1.2 years.
(b)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project: (1)Seismic corrections to buildings, including retrofitting and replacement of high-risk buildings, in San Francisco, California, in an amount not to exceed $180,480,000.
(2)Seismic corrections to facilities, including facilities to support homeless veterans, at the medical center in West Los Angeles, California, in an amount not to exceed $105,500,000. (3)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $287,100,000.
(4)Construction of an outpatient clinic, administrative space, cemetery, and columbarium in Alameda, California, in an amount not to exceed $87,332,000. (5)Realignment of medical facilities in Livermore, California, in an amount not to exceed $194,430,000.
(6)Construction of a medical center in Louisville, Kentucky, in an amount not to exceed $150,000,000. (7)Construction of a replacement community living center in Perry Point, Maryland, in an amount not to exceed $92,700,000.
(8)Seismic corrections and other renovations to several buildings and construction of a specialty care building in American Lake, Washington, in an amount not to exceed $16,260,000. (c)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2016 or the year in which funds are appropriated for the Construction, Major Projects, account, $1,113,802,000 for the projects authorized in subsection (b).
(d)LimitationThe projects authorized in subsection (b) may only be carried out using— (1)funds appropriated for fiscal year 2016 pursuant to the authorization of appropriations in subsection (c);
(2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2016 that remain available for obligation; (3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2016 that remain available for obligation;
(4)funds appropriated for Construction, Major Projects, for fiscal year 2016 for a category of activity not specific to a project; (5)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2016 for a category of activity not specific to a project; and
(6)funds appropriated for Construction, Major Projects, for a fiscal year after fiscal year 2016 for a category of activity not specific to a project. Passed the Senate January 20, 2016.Julie E. Adams,Secretary 